Citation Nr: 1147411	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-35 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right knee degenerative joint disease (DJD), to include as secondary to the Veteran's service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran appeared for a Travel Board hearing in July 2010 and subsequently submitted additional records, accompanied by a waiver of RO review.  38 C.F.R. § 20.1304(c) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  It appears that the Veteran has not received adequate notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  On remand, VA should provide VCAA-compliant notice of what is needed to establish service connection on a secondary basis.

In this case, the April 2009 VA orthopedic examination addressed the question of whether the Veteran's service-connected left knee disability caused his right knee disability.  The examining physician, however, did not address whether the left knee disorder aggravated the right knee disorder, or whether there was a direct link between the right knee disorder and service.  This examination report is thus inadequate and will have to be returned to the examiner (or another physician, if the original examiner is unavailable) for completion.  38 C.F.R. § 3.159(c)(4).

During his July 2010 hearing, the Veteran discussed treatment at various facilities and later submitted additional treatment records for the time frames noted at the hearing.  That notwithstanding, the Board finds that it would be helpful to once again give the Veteran with an opportunity to provide additional relevant evidence, if any, to the record, given that the case is being remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter advising the Veteran of the evidence necessary to substantiate service connection on a secondary basis, and of what evidence VA will provide and what evidence the Veteran should provide.  Also, request that he identify any relevant post-service medical treatment (including the names, locations, and approximate dates).  With any necessary authorization from the Veteran, take appropriate action to obtain and associate with the claims file any private medical records identified.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After completion of 1 above, to the extent possible, furnish the entire claim file to the physician who conducted the April 2009 VA examination, or to another VA physician, if that examiner is not available for an addendum opinion.  The addendum opinion should include discussion of the Veteran's documented medical history and assertions.  Based upon a review of the record and consistent with sound medical principles, the physician should provide details about the onset of any diagnosed right knee disability and should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability), that such disability (1) is the result of disease or injury incurred or aggravated during, or is otherwise related to, the Veteran's active duty; (2) was manifested within one year of his discharge from service on July 30, 1962, if arthritis is diagnosed; or (3) was caused or aggravated by (i.e., permanently worsened beyond the natural progression of the disease/disability) as a result of the Veteran's service-connected left knee disability.  If aggravation is found, the physician should attempt to quantify the degree of additional disability resulting from the aggravation.  The physician's opinion should address the symptoms, findings, and diagnoses found in the Veteran's service treatment records, private treatment records, the April 2009 VA examination report, any lay statements in the claims file to include the July 2010 Travel Board hearing testimony, and the April 2009 VA examiner's opinion.

A full and complete rationale for any opinion expressed is required.  If the physician feels that any requested opinion cannot be rendered without resorting to speculation, the physician should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the physician does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and after any additional notification and/or development deemed warranted, readjudicate the claim on appeal on a direct and secondary basis.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


